Citation Nr: 0611727	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  02-06 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for peripheral vascular 
disease (PVD).  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for heart disease.  

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for chest pain, with 
dizziness, shortness of breath, and blackout spells.  

6.  Entitlement to an increased (compensable) evaluation for 
post-operative residuals of a hammertoe deformity of the left 
third toe.  

7.  Entitlement to an increased evaluation for post-operative 
residuals of a hammertoe deformity of the right third toe, 
currently evaluated as 10 percent disabling.  

8.  Entitlement to an increased evaluation for degenerative 
joint disease of the cervical spine, with radicular symptoms 
in the upper extremities, currently evaluated as 10 percent 
disabling.  

9.  Entitlement to an increased evaluation for osteoarthritis 
of the lumbar spine, with painful motion, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied increased evaluations 
for the right and left toe disabilities, the cervical spine 
disability, and the lumbar spine disability.  This rating 
decision also denied service connection for PTSD and PVD and 
determined that new and material evidence had not been 
submitted sufficient to reopen the claims for service 
connection for hypertension, heart disease, and chest pain 
with dizziness, shortness of breath, and blackout spells.  

In September 2003 the Board remanded this case to ensure VCAA 
compliance and so the veteran could be afforded a 
videoconference hearing.  The veteran testified before the 
undersigned via videoconference in May 2004.  A transcript of 
that hearing is of record.  

In December 2004, the Board noted that the RO had denied 
service connection for a heart murmur in an unappealed March 
1989 rating decision.  Since that decision, the veteran had 
been diagnosed with hypertension and aortocclusive disease.  
Therefore, since these claims were based on new diagnoses the 
Board determined them to be new, meaning new and material 
evidence was not required to reopen these claims.  Ephraim v. 
Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In December 2004 the 
Board also remanded the claims for further development.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2005) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F. 3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

The issues of service connection for hypertension, heart 
disease, and chest pain with dizziness, shortness of breath, 
and blackout spells, as well as the issue of an increased 
evaluation for osteoarthritis of the lumbar spine are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD.  

2.  Current PVD has not been shown by competent medical 
evidence to be etiologically related to service.  

3.  The March 1989 rating decision which denied the veteran's 
request to reopen his claim for service connection for chest 
pain, with dizziness, shortness of breath, and blackout 
spells is final.  

4.  Evidence received since the March 1989 rating decision is 
not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

5.  Residuals of a hammertoe deformity of the left third toe 
are currently manifested by pain.  

6.  The veteran is currently in receipt of the maximum 
schedular evaluation for residuals of a hammertoe deformity 
of the right third toe.  

7.  The cervical spine disability is currently manifested by 
mild left ulnar neuritis and combined range of motion of 285 
degrees.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2005).  

2.  PVD was not incurred in or aggravated by active service; 
nor can such condition be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  The March 1989 rating decision, which denied the 
veteran's request to reopen his claim for service connection 
for chest pain with dizziness, shortness of breath, and 
blackout spells, is final.  38 U.S.C.A. § 7105 (West 2002).  

4.  The evidence submitted since the previous final decision 
is new and material, and the claim for service connection for 
chest pain with dizziness, shortness of breath, and blackout 
spells is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

5.  The criteria for a compensable evaluation for post-
operative residuals of hammertoe deformity of the left third 
toe have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2005).  

6.  The criteria for an evaluation in excess of 10 percent 
for post-operative residuals of a hammertoe deformity of the 
right third toe have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5173, 5282 (2005).  

7.  The schedular criteria for a rating of 20 percent for a 
cervical spine disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.25, 4.69, 4.71a, 4.123, 4.124a, 
Diagnostic Codes 5235-5243, 5285, 5286, 5287, 5290, 5293, 
8516-8616 (2002, 2003 & 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  



A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  
      
As will be discussed below, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In regard to the increased rating claims, service connection 
has already been established and the veteran is seeking 
higher evaluations, thus, the first three Dingess/Hartman 
notice elements have been satisfied.  As will be discussed 
below, the veteran has been provided notice in regard to 
degree of his service connected disabilities, thus satisfying 
the fourth element.  While the veteran has not specifically 
been provided notice in regard to the fifth element, notice 
as to the assignment of an effective date is not required 
because, as will be discussed below, the claims for increased 
ratings for the hammertoe deformities are being denied and no 
effective dates are being set.  The veteran is thus not 
prejudiced by the lack of this element of notice.  

In regard to the increased rating claim for the cervical 
spine disability, the first four Dingess/Hartman notice 
elements have been satisfied and, while the veteran has not 
specifically been provided notice in regard to the fifth 
element, notice as to the assignment of an effective date is 
not required because the effective date is not being set in 
this decision.  It will be set by the RO in a future 
decision.  The veteran is therefore not prejudiced by the 
lack of this element of notice.  

In regard to the veteran's request to reopen his claim for 
service connection for chest pain with dizziness, shortness 
of breath, and blackouts, the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision in regard to the request to 
reopen, further assistance is unnecessary to aid the veteran 
in substantiating this claim.  

A July 2001 VCAA letter notified the veteran of what 
information and evidence was required to establish 
entitlement to service connection for his claimed 
disabilities.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, the 
veteran was provided with VCAA notice in the July 2001 letter 
prior to the initial AOJ decision.  This letter failed to 
specifically advise the veteran as to what evidence and 
information was required to establish increased evaluations 
of his service connected disabilities, the types of evidence 
he was responsible for obtaining and the types of evidence VA 
would undertake to obtain, and failed to specifically give 
the veteran notice that he should submit any evidence in his 
possession pertinent to his claims.  These defects, however, 
were cured by Board's September 2003 remand, which directed 
that the RO review the claims file and ensure VCAA 
compliance.  

The December 2003 VCAA letter issued after the Board remand 
was compliant with all four VCAA notice requirements, in that 
it informed the veteran of what information and evidence was 
required to grant service connection and increased ratings, 
outlined the respective responsibilities of the veteran and 
VA in obtaining evidence to support the claim, and asked that 
the veteran provide evidence showing that PVD, hypertension, 
and heart disease were incurred in or aggravated in service 
or were diagnosed within one year of separation, and that he 
had a diagnosis of PTSD.  This letter also asked the veteran 
to "send the evidence we need as soon as possible."  
Therefore, he was provided adequate notice that he should 
submit any evidence in his possession pertinent to his 
claims.  

Any defects in VCAA notice prior to the initial adjudication 
were cured prior to readjudication in the form of the March 
2004 supplemental statement of the case (SSOC) by the VCAA 
notice issued in response to the Board's September 2003 
remand.  Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006).  


B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records, 
Social Security Administration records, and VA and private 
outpatient treatment records and associated them with the 
claims file.  No other evidence has been identified.  In 
addition, the veteran was afforded VA examinations in 
November and December 2000, January 2004, and June 2005.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  PTSD

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Proof of direct service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. 
§ 1154(b); Cohen at 146-47; Zarycki at 98; 38 C.F.R. 
§ 3.304(f).  

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98.  

Review of the record indicates that the veteran received 
numerous awards, including the Combat Infantryman Badge and, 
as such, is shown to have engaged in combat.  His claimed 
stressors, including seeing soldiers kill enemy soldiers and 
cut off their ears, is consistent with participation in 
combat.  Despite this fact, the missing element of a 
successful PTSD claim in this case is a current diagnosis of 
PTSD.  

The veteran had a VA PTSD examination in December 2000.  He 
recounted traumatic events in service, but the examiner noted 
that his affect was not at all depressed or anxious.  He 
denied bad dreams, intrusive thoughts, or nightmares about 
Vietnam, denied avoiding thoughts or feelings about his war 
experiences, denied feelings of detachment or restricted 
range of affect resulting from his war experiences, and 
denied that those experiences had impacted his social 
relationships or ability to trust other people.  The 
diagnosis was major depression, moderate level.  

In November 2004 the veteran presented to Urgent Care with 
complaints of being under a lot of stress.  At that time, the 
veteran reported nightmares, flashbacks, easy startle, 
emotional isolation and withdrawal, anxiety, and depression.  
The physician's impression was PTSD. 

The following week, the same physician who gave the PTSD 
diagnosis and a psychiatrist evaluated the veteran.  At this, 
the most recent, examination in regard to PTSD, the veteran 
denied hyperarousal, repetitive nightmares, or other PTSD 
symptoms as described a week prior.  The psychiatrist found 
no evidence of PTSD.  The two doctors interviewed the patient 
together and concluded that the veteran presented a complex 
set of symptoms which would require ongoing observation to 
achieve an appropriate diagnosis.  

There is no diagnosis of PTSD in the medical records after 
this examination, thus, the requirement that there be a 
current diagnosis has not been met.  

In the absence of a current diagnosis of PTSD, the 
preponderance of the evidence is against the claim.  Because 
the preponderance of the evidence is against the claim the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).  The claim of entitlement to service connection for 
PTSD is therefore denied.  

III.  PVD

The first element of a successful service connection claim 
for PVD is clearly met as the December 2000, January 2004, 
and June 2005 VA examinations all include diagnoses of 
peripheral vascular disease.  In addition, records dated from 
June 1999 to June 2000 from Beaufort Memorial Hospital and VA 
treatment records dated from January 2000 to February 2005 
include treatment for PVD.  

Service medical records are negative for complaints of or 
treatment for PVD.  Although there is no evidence of PVD 
during service, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005). 

The December 2000 VA PTSD examination listed peripheral 
vascular disease on the Axis III diagnosis, but did not opine 
as to whether or not this condition was related to service.  
Similarly, the VA and private outpatient treatment records do 
not include an opinion as to etiology of PVD.  In July 2000 
the veteran underwent an aortobifemoral bypass for 
aortocclusive disease.  

At VA examination in January 2004 the examiner noted a 
history of peripheral vascular disease and vascular 
assessment indicated that circulatory status in the foot was 
trace.  The foot was cool to the touch and no hair growth was 
substantiated.  No opinion as to etiology of PVD was given.  

At VA examination in June 2005 the examiner noted the July 
2000 bypass.  Upon examination, pedal pulses were present 
bilaterally, equal, and slightly weaker than normal.  The 
color of the toenail beds was normal pink.  The examiner's 
impression was a successful femoral popliteal bypass without 
complications or residuals.  He added that he had reviewed 
the claims file and opined that this bypass was not related 
to, secondary to, or caused by any hypertensive, cardiac, or 
cardiovascular disease which had its onset in service.  

Thus, while there is evidence of current PVD, there is no 
evidence that PVD is related to service.  Rather, the only 
medical opinion regarding etiology of PVD is from the June 
2005 VA examiner, who specifically opined that the July 2000 
bypass, which the veteran underwent to treat his PVD, was not 
related to service.  

In his September 2000 claim the veteran stated that PVD was 
the result of his legs being injured in service in a 
helicopter crash.  The helicopter crash is well documented, 
and the veteran would, in any event, be competent to report 
the crash.  However, as a lay person the veteran would not be 
competent to express an opinion as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Also, the 
fact that the record does not reflect the veteran making 
complaints regarding, or seeking treatment for PVD until June 
2000, over 10 years after service, weighs against the finding 
of a nexus between the current condition and service.  Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

Thus, the Board finds that there is no competent evidence 
that current PVD is related to service and the veteran is not 
entitled to direct service connection for PVD.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular-renal disease, if manifest 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  The earliest medical record 
of treatment for PVD was in June 2000.  In the absence of 
medical evidence that the veteran's PVD was present within 
one year from separation, the Board cannot entertain a grant 
of service connection on a presumptive basis.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

IV.  New and Material Evidence

Service connection for chest pains, dizziness, and blackout 
spells was initially denied in a September 1987 rating 
decision as no underlying heart condition was found, rather, 
chest pains were evaluated as musculoskeletal in origin, and 
lightheadedness was attributed to suspected hyperventilation.  
A March 1989 rating decision found no new and material 
evidence in regard to dizziness and blackout spells and 
denied the veteran's request to reopen.  The veteran did not 
appeal this rating decision.  In September 2000 he filed his 
request to reopen this claim.  

A rating action from which an appeal is not perfected is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2005).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been issued, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not file a notice of disagreement within one 
year of the notice of the March 1989 rating decision and, so, 
that determination is now final.  38 U.S.C.A. § 7105(c).  
However, the veteran could reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

Evidence submitted since March 1989 includes a July 2004 
magnetic resonance angiography (MRA) to determine the cause 
of dizziness and stuttering.  The MRA revealed an occluded 
right internal carotid artery.  This medical evidence is new 
and material because it specifically suggests that the 
veteran's dizziness may have be caused by a vascular 
condition, while service connection was previously denied 
because the medical evidence attributed dizziness to 
suspected hyperventilation and found no heart disease.  
Therefore, this evidence is not cumulative and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Thus, new and material evidence has been submitted and the 
claim is reopened.  

The Board acknowledges that the July 2004 MRA was received 
subsequent to the issuance of the most recent supplemental 
statement of the case (SSOC) and that the veteran did not 
waive RO consideration.  See 38 C.F.R. § 20.1304.  However, 
as the request to reopen is being granted, the Board finds 
that the veteran is not prejudiced by consideration of the 
claim without a waiver of initial RO consideration.  See 
38 C.F.R. § 20.1102.  Further, the RO will have the 
opportunity to review this evidence in deciding the issue of 
service connection for chest pain with dizziness, shortness 
of breath, and blackout spells.  

V.  Hammertoes

A September 1987 rating decision initially granted service 
connection for post-operative residuals of hammertoe 
deformities on the third left and third right toe.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The left third toe is currently evaluated as noncompensable 
and the third right toe is currently evaluated as 10 percent 
disabling under Diagnostic Code 5282.  38 C.F.R. § 4.71a, 
Diagnostic Code 5282.  Diagnostic Code 5282 provides a 
noncompensable evaluation for hammertoe of a single toe and a 
10 percent evaluation for hammertoe of all toes, unilateral, 
without claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.  

At his videoconference hearing in May 2004 the veteran 
testified that he had pain associated with his left toe 
deformity.  The veteran testified that his right hammertoe 
had not gotten worse since April 1993, and that he had no 
pain in his right foot, just a little numbness around the 
ankle and an occasional cramp.  

VA outpatient treatment records from January 2000 to February 
2005 include numerous complaints regarding the feet, however, 
these complaints tend to focus on symptoms of PVD which, as 
discussed above, is not a service connected disability.  At a 
podiatry consult in September 2004 the veteran had no 
complaints regarding his feet and noted that he had just 
bought good shoes.  The veteran complained of left foot pain 
and numbness in June 2005, but there was no mention of the 
hammertoe deformity.  

The veteran underwent VA examination to evaluate his feet in 
January 2004.  Orthopedic examination revealed contracted 
third digits bilaterally with rigidity and guarded range of 
motion.  Limits of joint motion were also guarded.  X-rays of 
the feet revealed mild degenerative changes and mild hallux 
valgus.  

At VA examination in June 2005 the veteran complained of 
constant pain in the left foot, worse with weightbearing, and 
said he was only able to walk about 3/4 of a mile.  On 
examination, the middle toe was permanently flexed and 
deviated medially under the second toe.  There was minimal 
movement of any of the toes, except for the big toe, which 
was approximately normal in movements.  The veteran reported 
that Motrin helped the pain and that he used no orthotics or 
other assistive devices.  The diagnosis was residuals of past 
hammertoe surgery on the left foot.  

In regard to the left foot, the veteran is currently in 
receipt of the maximum evaluation for a hammertoe deformity 
of a single toe.  As hammertoe deformity of all toes on the 
left foot has not been demonstrated, the criteria for a 
compensable evaluation under Diagnostic Code 5282 have not 
been met.  38 C.F.R. § 4.71a, Diagnostic Code 5282.  

The January 2004 X-rays did indicate mild hallux valgus, and 
an increased evaluation of 10 percent is available under 
Diagnostic Code 5280 for unilateral hallux valgus operated 
with resection of metatarsal head or severe, if equivalent to 
amputation of the great toe.  However, there is no medical 
evidence of an operation to treat hallux valgus, and the 
veteran's hallux valgus can not approximate severe 
disability, as it was specifically described as mild.  
Therefore, an increased evaluation of 10 percent is not 
available under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  

In regard to the right foot, the veteran is in receipt of the 
maximum evaluation available for his disability.  According 
to the amputation rule, the combined rating for disabilities 
of an extremity shall not exceed the rating for amputation at 
the elective level, were amputation to be performed.  

For example, in this case, the evaluation cannot exceed 10 
percent, which is the rating warranted for amputation of toes 
three or four without metatarsal involvement.  38 C.F.R. 
§§ 4.68, 4.71a, Diagnostic Code 5173.  

Hence, the medical evidence does not reflect that the left 
toe disability warrants a compensable evaluation or that the 
right toe disability warrants an evaluation in excess of 10 
percent under the rating criteria.  38 C.F.R. § 4.7.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran is currently unemployed, therefore, marked 
interference with employment has not been shown.  In 
addition, the veteran has not had any surgery in regard to 
the hammertoes since service and the hammertoe disabilities 
have not required any, let alone frequent, periods of 
hospitalization.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

The preponderance of the evidence is against the grant of a 
compensable evaluation for a left toe disability and an 
evaluation in excess of 10 percent for a right toe 
disability.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



VI.  Cervical Spine

Service connection for traumatic arthritis of the cervical 
and lumbar spine was granted with a 10 percent evaluation in 
a September 1987 rating decision.  An August 1993 rating 
decision granted separate 10 percent evaluations for 
degenerative joint disease of the cervical spine with mild 
radiculopathy to the arms and osteoarthritis of the lumbar 
spine with painful motion.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (1).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Note (3).  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the assignment of a 10 percent evaluation 
for forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 30 percent evaluation is warranted for forward 
flexion of the cervical spine of 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is warranted for unfavorable ankylosis of 
the entire cervical spine while a 100 percent evaluation is 
given for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
nearly the same as that utilized in the 2002 version of 
Diagnostic Code 5293.

The amended rating criteria now define normal forward flexion 
of the cervical spine as from zero to 45 degrees, extension 
as from zero to 45 degrees, left and right lateral flexion as 
from zero to 45 degrees, and left and right lateral rotation 
as from zero to 80 degrees.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

VA outpatient treatment reports reflect ongoing complaints 
regarding the cervical spine.  The veteran underwent a VA 
spine examination in November 2000, at which time he reported 
no pain radiating from his neck.  The examiner noted normal 
range of motion in the cervical spine.  There was no pain on 
palpation, no edema, erythema, or bony or soft tissue 
abnormalities.  There was no muscle spasm or fasciculation of 
the paraspinal muscles.  Sensation was intact to pinprick and 
light touch over the dermatomes of the neck.  

At VA examination in January 2004 the veteran complained of 
constant neck pain which did not radiate and stated that he 
had decreased range of motion.  Examination revealed no 
tenderness or spasms and the cervical spine had normal 
curvature.  Right lateral flexion was to 20 degrees, 
diminished to 10 degrees with pain.  Left lateral flexion was 
to 40 degrees, diminished to 30 degrees with pain.  Extension 
was to 60 degrees and flexion was to 40 degrees with pain.  
Left rotation was to 50 degrees, and right rotation was to 65 
degrees.  There was no diminution in the latter four ranges 
of motion with repetition.  Motor strength was 5/5 and deep 
tendon reflexes were 2+ throughout the upper and lower 
extremities.  X-ray revealed degenerative changes with no 
evidence of fracture, dislocation, or subluxation.  The 
diagnosis was degenerative joint disease of the cervical 
spine.  

At his May 2004 videoconference hearing the veteran testified 
that he had pain and numbness in his neck which radiated into 
the left arm.  He also reported muscle spasms in the neck 
region.  

At the most recent VA examination, in June 2005 the veteran 
reported frequent mild neck pain some part of most days.  He 
stated that Motrin helped relieve this pain.  Examination 
revealed no palpable spasm.  Flexion was to 45 degrees, 
extension to 30 degrees.  Lateral flexion was 30 degrees 
bilaterally and rotation was 75 degrees bilaterally.  The 
veteran also complained of frequent numbness and tingling in 
the left elbow, forearm, and third, fourth, and fifth 
fingers.  These symptoms were worse with use of the elbow.  
The veteran denied loss of grip strength or weakness.  

On examination, the veteran could sense light touch and 
distinguish between sharp and dull.  Grip strength was 
approximately normal and equal bilaterally as was elbow 
strength and range of motion and shoulder abduction.  There 
were no periods of bedrest prescribed by a physician with the 
exception of the few days following his bypass surgery in 
2000.  Strenuous or repetitive use of the shoulders increased 
pain but did not change the range of motion or other 
functional aspects.  The diagnosis was degenerative joint 
disease of the cervical spine with symptoms of left ulnar 
neuritis which were at least as likely as not secondary to 
degenerative changes in the cervical spine.  The ulnar 
neuritis was described as mild as the symptoms were only 
sensory with normal motor function and activities of daily 
living and occupation were not impaired.  

While the cervical spine X-ray from this VA examination was 
not associated with the claims file until after issuance of 
the most recent SSOC, this X-ray revealed degenerative 
changes which were not significantly changed from the prior 
examination.  Therefore, even though the veteran has not 
submitted a waiver of initial RO consideration of this 
evidence, it is not pertinent to the appeal because this X-
ray is essentially the same as the January 2004 X-ray which 
was previously considered by the RO prior to issuance of the 
most recent SSOC.  

The veteran's cervical spine disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5293.  
A higher rating under the version of Diagnostic Code 5293, in 
effect prior to the revision of September 23, 2002, would 
require moderate intervertebral disc syndrome with recurring 
attacks.  While the veteran has been shown to have 
degenerative joint disease by X-ray evidence, there has been 
no evidence of recurring attacks, and, thus, a higher 
evaluation under this diagnostic code is not warranted.  

In order to qualify for an increased rating under Diagnostic 
Code 5293, as revised September 23, 2002, the veteran would 
have to have experienced incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 2 weeks, but less than 4 weeks, in the past 12 months.  
There has been no evidence of any incapacitating episodes.  
In fact, at his most recent VA examination, the examiner 
noted that the only period of bedrest prescribed by a 
physician was for a few days for recovery following the July 
2000 bypass surgery.  Thus, incapacitating episodes have not 
been demonstrated and a higher evaluation under Diagnostic 
Code 5293, as revised September 23, 2002, is not warranted.  

In the alternative, the veteran's back disability could be 
evaluated subsequent to September 23, 2002, on the basis of 
its orthopedic and neurologic impairment.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes,  muscle atrophy, sensory disturbances, and constant 
pain, at times  excruciating, is to be rated on the scale 
provided for injury of the  nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum  rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with  sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, neuritis and partial or complete paralysis of the 
nerves of the peripheral nerves of the lower extremity are 
evaluated at 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.

The most recent VA examination revealed mild left ulnar 
neuritis secondary to degenerative joint disease of the 
cervical spine.  Diagnostic Code 8616 evaluates neuritis of 
the ulnar nerve and refers to Diagnostic Code 8516.  
Diagnostic Code 8516 provides evaluations of 10, 20, and 30 
percent for incomplete paralysis of the minor ulnar nerve 
which is mild, moderate, and severe, respectively.  The 
veteran's service medical records reflect that he is right-
handed.  Therefore, mild left ulnar neuritis warrants a 10 
percent evaluation under this diagnostic code.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8616.  

In terms of orthopedic manifestations of the veteran's 
cervical spine disability, the most recent VA examination 
revealed combined range of motion of 285 degrees.  Such 
limitation warrants a 10 percent evaluation under the rating 
criteria as revised September 26, 2003.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2005).  

A higher evaluation for the orthopedic manifestations of the 
veteran's cervical spine disability are not warranted under 
the rating criteria as they existed prior to September 26, 
2003, or as revised, as vertebral fracture, ankylosis, 
moderate limitation of motion, muscle spasm, or abnormal 
contour have not been shown.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5287, 5290 (2003); 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2005).  

In terms of functional assessment, the most recent VA 
examination contained findings that there was no additional 
limitation of motion or functional impairment due to 
repetitive use.  Accordingly, a higher evaluation is not 
warranted on the basis of functional impairment.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.

Combining the 10 percent evaluations for mild left ulnar 
neuritis and the 10 percent evaluation for limitation of 
motion of the cervical spine in accordance with 38 C.F.R. 
§ 4.25, yields an evaluation of 20 percent.  38 C.F.R. 
§ 4.25.  

The veteran is currently unemployed, therefore, marked 
interference with employment has not been shown.  In 
addition, the veteran has not required any, let alone 
frequent, periods of hospitalization in regard to his 
cervical spine.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

The Board concludes that, a 20 percent rating is warranted 
for the veteran's cervical spine disability, but that the 
preponderance of the evidence is against a rating in excess 
of 20 percent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 
4.21 (2005).  














							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for PVD is denied.  

New and material evidence having been submitted, the claim 
for service connection for chest pain, with dizziness, 
shortness of breath, and blackout spells is reopened.  

Entitlement to a compensable evaluation for post-operative 
residuals of hammertoe deformity of the left third toe is 
denied.  

Entitlement to an increased evaluation for post-operative 
residuals of a hammertoe deformity of the right third toe, 
currently evaluated as 10 percent disabling is denied.  

Entitlement to an increased, 20 percent, evaluation for a 
cervical spine disability is granted.  



REMAND

The December 2004 Board remand requested that the veteran be 
afforded a VA cardiovascular examination and that the 
examiner opine whether it was at least as likely as not that 
any current hypertension, heart or cardiovascular disease had 
its onset during service or was otherwise due to a disease or 
injury incurred in active service.  

The June 2005 VA examination noted that the veteran had been 
hypertensive since 2000.  The examiner reviewed the service 
medical records in regard to cardiovascular disease, but did 
not make a determination as to whether the veteran currently 
has a diagnosis of any heart or cardiovascular disease.  
Further, the examiner opined that a successful femoral 
popliteal bypass without residuals was not related to, 
secondary to, or caused by any hypertensive, cardiac, or 
cardiovascular disease which had its onset in service.   
However, the VA examiner did not include an opinion regarding 
current hypertension or heart disease.  

An opinion is also needed as to the relationship between 
dizziness, carotid artery disease, and service.

The Board finds that an opinion as to etiology of any current 
hypertension and heart disease is required.  Stegall v. West, 
11 Vet App 268 (1998).  

Further, in March 2006 subsequent to issuance of the most 
recent SSOC the Board received additional evidence from the 
veteran in support of his appeal.  This evidence included 
treatment reports from Beaufort Memorial Hospital and the 
Charleston VAMC.  These treatment records include medical 
evidence pertinent to the veteran's claims for service 
connection for hypertension, heart disease, chest pain with 
dizziness, shortness of breath, and blackouts, as well as his 
claim for an increased evaluation for osteoarthritis of the 
lumbar spine.  

This evidence was not submitted with a waiver of review by 
the agency of original jurisdiction (AOJ).  Indeed, the 
veteran specifically requested that his appeal be adjudicated 
at the VA RO level (for this reason the Board has not 
solicited a waiver of RO review).  Pertinent regulations 
require that the AOJ review evidence prior to appellate 
review by the Board.  

Because additional evidence has been received that has not 
been considered by the AOJ, and the veteran has not waived 
initial AOJ consideration of this evidence.  Consistent with 
38 C.F.R. § 20.1304 (2005), as well as the veteran's request, 
the evidence must be returned to the AOJ for review prior to 
appellate review.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA 
examiner who performed the June 2005 VA 
examination or, if unavailable, to 
another VA examiner.  The examiner should 
opine as to whether or not the veteran 
has a current diagnosis of hypertension 
and/or heart disease.  If there is a 
current diagnosis, the examiner should 
opine as to whether it is at least as 
likely as not (a 50 percent probability 
or more) that any current hypertension or 
heart disease had its onset in service or 
is otherwise the result of a disease or 
injury in service.  

The examiner should also opine as to 
whether it is at least as likely as not 
that the veteran's current dizziness is 
related to carotid artery disease, and if 
so, whether such disease is related to 
service.

The examiner should provide rationales 
for these opinions.  

2.  After ensuring that all development 
is complete, readjudicate the veteran's 
claims with consideration of all 
evidence, including that received since 
the issuance of the December 2005 
supplemental statement of the case.  If 
the claims remain denied, issue a 
supplemental statement of the case 
(SSOC), before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


